Citation Nr: 1723073	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine degenerative disc disease and chondromalacia patella of the right knee.

2.  Entitlement to service connection for a sciatic nerve injury.

3.  Entitlement to service connection for pelvic damage.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease prior to November 21, 2014.

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine degenerative disc disease on or after November 21, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve, which included a period of active duty for training in 1986.  See January 2009 3101 printout; September 1986 service treatment record (noting Veteran in fifth week of basic combat training).  She had subsequent service in the Texas Air National Guard and served on active duty (activated for federalized service) from August 1990 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the hearing is of record.

The Board remanded the case for further development in October 2014, and it has since been returned to the Board for appellate review.   The detailed procedural history of this appeal is set forth in the October 2014 remand.  While the case was in remand status, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the lumbar spine disability to 20 percent, effective from November 21, 2014, in a January 2015 rating decision.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

It appears that the AOJ has started action on the issue of entitlement to an increased evaluation for the service-connected right knee disability referred by the Board in the October 2014 remand; however, the matter remains pending with the RO.  See January 2015 VA memorandum.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as detailed in the directives below.

The Veteran has contended that her service connection claims are the result of a November 1990 incident during her active duty service where she jumped to throw a net over a pallet and was injured when she landed.  She has also contended that she has current left knee problems due to her service-connected lumbar spine and right knee disabilities because she has to shift her weight to the left side due to the pain from those disabilities, causing the left knee to weaken.  See, e.g., July 2014 Bd. Hrg. Tr. at 3-5, 10, 13; see also, e.g., April 1991 and July 1991 service treatment records (orthopedic consultation and letters describing in-service incident and subsequent treatment).

Regarding the left knee claim, the Veteran was afforded a November 2014 VA examination that focused on the right knee (including the corresponding x-ray report) but contained findings referable to the left knee.  The examiner did not indicate whether the Veteran had a current left knee diagnosis based on those findings or otherwise provide an etiology opinion.  The VA treatment records indicate that the Veteran has current left knee problems, and the Veteran is competent to report that she shifts her weight to favor her service-connected right knee.  See June 2013 VA x-ray report (impression including narrowing of the joint space on the lateral side on the tangential views of the patella and slight soft tissue swelling in front of the patella with a notation to correlate to rule out bursitis).

Based on the foregoing, there is evidence that the Veteran may have a left knee problem that is related to her military service or a service-connected disability, and a VA examination and medical opinion are needed.

Regarding the pelvic damage claim, the Veteran was provided a VA examination in November 2014 in response to the Board's prior remand.  In the remand, the Board observed that a September 2013 x-ray interpreter suggested that the degenerative changes of the hips were age-related, but it was unclear if the interpreter was aware of the 1990 in-service incident.  The November 2014 VA examiner diagnosed the Veteran with right-sided trochanteris pain syndrome (includes trochanteric bursitis) and mild osteoarthritis in both hips based on the radiographic studies.  The examiner determined that it was less likely than not that the pelvic/hip disorder was caused or permanently aggravated by the service-connected lumbar spine and right knee disabilities.  In so finding, the examiner indicated that the Veteran had limited and painful range of motion in both hips on examination.  The examiner explained that the Veteran's radiographic studies revealed mild degenerative changes in both hips, and that it was more likely that the Veteran's pelvic/hip pain was related to the hip arthritis than to the injury in 1990, since there was no documentation of any injury to either hip at that time.

Although the examiner addressed questions related to the hips, the opinion as written is somewhat unclear as to whether the right-sided trochanteris pain syndrome noted in the diagnosis section of the report is the same as the finding of limited and painful range of motion in both hips on examination in the opinion section.  In addition, the examiner found that the Veteran's pelvic/hip pain was related to the bilateral hip arthritis and not the 1990 in-service injury; however, the examiner did not provide an etiology opinion for that disorder.  Therefore, clarification is required to ensure compliance with the prior remand.

Regarding the lumbar spine claim, the Veteran was provided a VA examination in November 2014 in response to the Board's prior remand; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the November 2014 VA examination does not satisfy the requirements under Correia, another VA examination is required.

The AOJ will also have an opportunity to review the evidence added to the claims file since the January 2015 supplemental statement of the case for preparation of a supplemental statement of the case if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left knee, sciatic nerve, pelvis/hips, and lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.  See October 2015 and November 2015 written statements (list of upcoming VA chiropractor appointments and Veteran report that she has an excellent VA primary care provider helping with her knee and back issues).

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left knee disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that she has current left knee problems that are the result of a November 1990 incident during her active duty service where she jumped to throw a net over a pallet and was injured when she landed.  She has also contended that she has current left knee problems due to her service-connected lumbar spine and right knee disabilities because she has to shift her weight to the left side due to the pain from those disabilities, causing the left knee to weaken.  See, e.g., July 2014 Bd. Hrg. Tr. at 3-5, 10; see also, e.g., April 1991 and July 1991 service treatment records (orthopedic consultation and letters describing in-service incident and subsequent treatment).  The specific treatment records that the Veteran has submitted in connection with her appeal (in addition to ongoing VA treatment records) are located in the November 18, 2014, VBMS entries.  The complete service treatment records are in the January 2009 and May 2009 VBMS entries.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should:

(a)  identify all current left knee disorders;

(b)  For left knee disorder identified, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the November 1990 incident.

(c)  State whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected lumbar spine and/or right knee disabilities.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In providing the opinion, the examiner should discuss the following:

(a) the Veteran's contention regarding shifting her weight due to pain from her service-connected disabilities; and 

(b) the findings related to the left knee on the June 2013 VA x-ray report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the November 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current pelvis/hip disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that her current pelvis/hip problems are the result of a November 1990 incident during her active duty service where she jumped to throw a net over a pallet and was injured when she landed.  See, e.g., July 2014 Bd. Hrg. Tr. at 13; see also, e.g., April 1991 and July 1991 service treatment records (orthopedic consultation and letters describing in-service incident and subsequent treatment).  The specific treatment records that the Veteran has submitted in connection with her appeal (in addition to ongoing VA treatment records) are located in the November 18, 2014, VBMS entries.  The complete service treatment records are in the January 2009 and May 2009 VBMS entries.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should:   

(a)  identify all current pelvis/hip disorders. 

(b)  For each pelvis/hip disability identified, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the November 1990 incident.

(c)  State whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected lumbar spine and/or right knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

In providing this additional opinion, the examiner should discuss the following:

(a) whether the diagnosis of right-sided trochanteris pain syndrome (includes trochanteric bursitis) noted in the diagnosis section of the November 2014 VA examination report is the same finding as the limited and painful motion in both hips related to the bilateral hip arthritis in the opinion section of the examination report, as opposed to a separately diagnosable disorder; and

(b) medically known or theoretical causes of any current pelvis/hip disorder and how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbar spine degenerative disc disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.

In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should also indicate whether there is any form of ankylosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.  See, e.g., January 2015 private MRI report (impression including likely impingement of exiting left L5 nerve root) (March 2015 VBMS entry); July 2015 non-VA care coordination note in VA treatment records (showing pre- and post-operation diagnosis of lumbar radiculopathy for pain management treatment).

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ, including all evidence received since the January 2015 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

